   Case 1:21-cr-00506-NLH Document 27 Filed 09/16/21 Page 1 of 1 PageID: 139




                                                         U.S. Department of Justice
                                                         United States Attorney
                                                         District of New Jersey


Samantha C. Fasanello                  970 Broad Street, Suite 700   Direct Dial: (973) 297-4388
Assistant United States Attorney       Newark, New Jersey 07102


                                                         September 16, 2021
Via Email and ECF
Honorable Noel L. Hillman, U.S.D.J.
Mitchell H. Cohen Building & U.S. Courthouse
4th and Cooper Streets
Camden, New Jersey 08101
                  Re:      United States v. Nicholas Bucciarelli
                           Crim. Nos. 21-506 & 21-507
Dear Judge Hillman:
       The Government respectfully submits this letter in support of a joint
request to adjourn the status conference currently scheduled for Monday,
September 20, 2021 at 1:00 p.m. At Mr. Bucciarelli’s arraignment on July 19,
2021, the Government represented that it anticipated producing discovery by the
end of August. The Government has been producing Rule 16 discovery on a
rolling basis, but has experienced some unexpected delays stemming from
technical complications with certain media files, as well as delays in receiving
responsive documents from the New Jersey Superior Court. The Government
anticipates producing the remainder of the responsive materials currently in its
possession by tomorrow, September 17.
      In order to afford counsel an adequate opportunity to review the discovery
in advance of the status conference, the parties jointly request a three-week
adjournment of Monday’s appearance. Thank you for your consideration.
                                                         Very truly yours,
                                                         RACHAEL A. HONIG
                                                         Acting United States Attorney


                                                By:
                                                         Robert Frazer
                                                         Samantha C. Fasanello
                                                         Assistant U.S. Attorneys

Cc: Robert N. Agre, Esq. (via E-mail and ECF)
